DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
      Prosecution Reopened
2	In view of the PTAB Decision rendered on 02/25/2022, PROSECUTION IS HEREBY REOPENED.  A new set of rejections are set forth below.  To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.
A Tech Center Director has approved of reopening prosecution by signing below.
 

Claim Objections
3. 	Claims 4, 16, and 24 are objected to because of the following informalities:  grammatical/spelling errors shown in bold face making the claim(s) inaccurate:   

Claim 4, in line 3, recites:
“if the access of operation is a user access level.”
It may be corrected as follows: 
“if the access level of operation is a user access level.”

Claim 16, in line 4, recites:
“if the access of operation is a user access level.”
It may be corrected as follows: 
“if the access level of operation is a user access level.”

Claim 24, in line 1, recites:
“The computer-readable storage medium of claim 20, comprising …”
It may be corrected as follows [making it similar to claim 12]: 
“The computer-readable storage medium of claim [[20]]23, comprising …”
[to avoid otherwise lack of antecedent basis for the term “the another one or more configuration settings” recited later in the claim].  

Note that claim 24 is interpreted by Examiner as being a dependent of claim 23

  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent Claims 1, 8, 13, and 20:
Claim 1 (and similarly claim 8, claim 13, and claim 20) recites “determine an access level of operation based on an indication received from a pod management controller” (emphasis added). After thoroughly reviewing the specification, the examiner is unable to find description that describes the structure of the “pod management controller”.  MPEP 2163(I)(A) states “An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.”  The terms “pod management controller” suggest a particular or specialized “controller” or circuitry to perform the claimed and disclosed functions.  However, as stated above, the specification does not define or disclose any structure corresponding to the “pod management controller.”  Therefore, although the specification describes the functions carried out by the so-called “pod management controller, such as on pages 16 and 17 of the specification, the examiner is unable to ascertain any structure that performs these functions from applicant’s disclosure.

As such, claims 1, 8, 13, and 20 are rejected under 35 U.S.C. 112(a), or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  

Dependent Claims 2-7, 9-12, 14-19, and 21-24: 
 Claims 2-7, 9-12, 14-19, and 21-24, which depend on independent Claims 1, 8, 13, and 20, respectively, inherit the deficiencies of their respective parent claim and have not resolved the deficiencies on their own either.  
As such, claims 2-7, 9-12, 14-19, and 21-24 are also rejected under 35 U.S.C. 112(a), or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
Examiner’s Note:   For purposes of examination, the “pod management controller” will be interpreted as a generic off the shelf computer component/processor that provides “an indication” to the “processing circuity” of the claimed apparatus.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

7.	Claims 1, 6, 13, and 18 are rejected under AIA  35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1; Pub. Date:  Jun. 9, 2016; Filed: Nov. 30, 2015; hereinafter “Hokiyama”) in view of Ylinen et al. (US 2017/0185786 A1; Pub. Date:  Jun. 29, 2017; Filed: Jul. 3, 2014; hereinafter “Ylinen”).

Regarding Claim 1, Hokiyama (US 2016/0162281 A1), teaches:

An apparatus (See, e.g., Hokiyama, FIG. 1: 101), comprising:
processing circuitry (See, e.g., Hokiyama, FIG. 1: 110, “CPU”);
memory (See, e.g., Hokiyama, FIG. 1: 111, 112) storing instructions operable on the processing circuitry, the instructions, when executed, cause the processing circuitry to:
enable or disable a firmware update capability for a firmware device based on an access level of operation, the firmware update capability to change firmware for the firmware device (Hokiyama, FIG. 5; par. [0040], “The update enable screen 500 in FIG. 5 has radio buttons 501 and 502, an OK button 503, and a cancel button 504. The administrator user selects the radio button 501 when enabling update of firmware, and selects the radio button 502 when not enabling update of firmware) and par. [0039], “...when the input information input to the administrator authentication screen 400 matches the user authentication information (based on an access level of operation) stored in advance in the HDD 113, the CPU 110 displays the update enable screen 500, which prompts the administrator user to decide whether or not to enable update of firmware, on the operating unit 107 and par. [0026], “…the server apparatus 1-2 stores data on firmware for use in updating firmware applied to the image forming apparatus 101 (firmware device)),
Hokiyama does not explicitly discloses determine an access level of operation based on an indication received from a pod management controller.

Ylinen discloses:
		determine an access level of operation based on an indication received from a pod management controller [Examiner’s note: please note that the examiner is unable to ascertain any structure that performs these functions from applicant’s disclosure. therefore, for purposes of examination, the “pod management controller” will be interpreted as a generic off the shelf computer component/processor that provides “an indication” for determining access level to the “processing circuity” of the claimed apparatus.] (Ylinen, par. [0019] states “the user is identified based on the identity of the user equipment 16.”  The user equipment 16 corresponds to the claimed “pod management controller” since it sends an “indication” to the “processing circuitry” 1.  See Fig. 1.  (Ylinen, par. [0020], “Once the user has been identified, the data distributor 19 of the “processing circuitry” determines the access rights of the user by utilizing information maintained in the user credential storage 18. Based on the access rights a determination is carried out to identify the parts of the data and the level of access rights (no access, read, write, update etc.) regarding the identified device 12 that the user is authorized to receive, and the user is provided with access to this part of the data). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama by incorporating the teaching of Ylinen to include “determine an access level of operation based on an indication received from a pod management controller.”  One of ordinary skill in the art would have been motivated to modify Hokiyama in the manner described above for at least the purpose to automate accessibility of the “enable or disable a firmware update capability [feature] for the firmware device,” that being the image forming apparatus of Hokiyama.  That is, to provide “biometric identification” using an external device, i.e. “pod management controller,” to access the enable and disable firmware update capability of the apparatus of Hokiyama for increased security.

Regarding claim 6, Hokiyama and Ylinen teaches:
The apparatus of claim 1 (please see claim 1 rejection),
Hokiyama does not explicitly disclose the processing circuitry to receive the indication indicating the access level of operation comprising one of an administrative access level and a user access level from the pod management controller.
However, Ylinen teaches:
the processing circuitry to receive the indication indicating the access level
of operation comprising one of an administrative access level and a user access
level from the pod management controller (Ylinen, par. [0019] states “the user is identified based on the identity of the user equipment 16.”  The user equipment 16 corresponds to the claimed “pod management controller” since it sends an “indication” to the “processing circuitry” 1.  See Fig. 1.  (Ylinen, par. [0020], “Once the user has been identified, the data distributor 19 of the “processing circuitry” determines the access rights of the user by utilizing information maintained in the user credential storage 18. Based on the access rights a determination is carried out to identify the parts of the data and the level of access rights (no access, read, write, update etc.) regarding the identified device 12 that the user is authorized to receive, and the user is provided with access to this part of the data). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama by incorporating the teaching of Ylinen to include “receive the indication indicating the access level
of operation comprising one of an administrative access level and a user access
level from the pod management controller.”  One of ordinary skill in the art would have been motivated to modify Hokiyama in the manner described above for at least the purpose to automate accessibility of the “enable or disable a firmware update capability [feature] for the firmware device,” that being the image forming apparatus of Hokiyama.  That is, to provide “biometric identification” using an external device, i.e. “pod management controller,” to access the enable and disable firmware update capability of the apparatus of Hokiyama for increased security.

Claims 13 and 18:
Claims 13 and 18 are computer readable storage medium claims corresponding to apparatus claims 1 and 6, and are rejected for similar reasons as set forth for the rejections of claims 1 and 6.


8.	Claims 5, and 17 are rejected under AIA  35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen et al. (US 2017/0185786 A1) further in view of Shivanna et al. (US 2017/0315798 A1; Pub. Date:  Nov. 2, 2017; Filed: Nov. 14, 2014; hereinafter “Shivanna”).

Regarding claim 5, Hokiyama and Ylinen teaches: 
The apparatus of claim 1 (please see claim 1 rejection),

Hokiyama and Ylinen combination does not appear to explicitly teach:
wherein one of a basic input/output system (BIOS), a management entity (ME), a baseboard management controller, a memory module, a storage device, an accelerator device, and a field-programmable gate array device comprises the firmware device.

However, Shivanna (US 2017/0315798 A1) in the analogous art, additionally teaches:
wherein one of a basic input/output system (BIOS), a management entity (ME), a baseboard management controller, a memory module, a storage device, an accelerator device, and a field-programmable gate array device comprises the firmware device (See, e.g., Shivanna, par. [0001], “Computing systems, for example, laptops, desktops, personal digital assistants (PDA's), servers, Internet appliances, and combinations thereof generally include different components, such as input/output (I/O) cards, Basic Input/Output System (BIOS), and device drivers. Such components generally contain a firmware, software, or any other suitable code that is executed to perform desired functionalities. …”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen by incorporating the additional teaching of Shivanna that teaches “wherein one of a basic input/output system (BIOS), a management entity (ME), a baseboard management controller, a memory module, a storage device, an accelerator device, and a field-programmable gate array device comprises the firmware device.” The modification would be obvious because one of ordinary skill in the art would be motivated to update the basic input/output system (BIOS) of a computing system with new firmware from time to time (Shivanna, par. [0001]).


Claim 17:
Claim 17 is a computer readable storage medium claim corresponding to apparatus claim 5 and is rejected for similar reasons as set forth for the rejection of claim 5.  


9.	Claims 2 and 14 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen et al. (US 2017/0185786 A1), further in view of Rachmiel (US 2016/0050194 A1; Pub. Date:  Feb. 18, 2016; Filed: Aug. 18, 2014; hereinafter “Rachmiel”) and Polyudov (US 7,962,736 B1; Date of Patent:  Jun. 14, 2011; Filed: Oct. 3, 2006; hereinafter “Polyudov”).

Regarding claim 2, Hokiyama and Ylinen teaches: 
The apparatus of claim 1 (please see claim 1 rejection),

Hokiyama and Ylinen combination does not explicitly teach:
the processing circuitry to disable the firmware update capability via a management mode and to enable the firmware update capability via the management mode, the management mode to prevent processing of an interrupt to disable the firmware update capability and to allow processing of the interrupt to enable the firmware update capability.

However, Rachmiel (US 2016/0050194 A1) in an analogous art, teaches:
the processing circuitry to disable the functional capability via a management mode and to enable the functional capability via the management mode (See, e.g., Rachmiel, FIG. 1, par. [0028]: “The administration interface 20 is provided by an administration module 24.  The administration interface 20 allows the administrator to place conditions or restrictions or otherwise govern the use of various features contained within the messaging application.  The messaging application may thus be referred to as the governed application.  One example would be a parent acting as the administrator and using the administration interface 20 to enable or disable specified functionality [disable the functional capability via a management mode and to enable the functional capability via the management mode] within the application installed on a child's mobile device. (emphasis added).”),  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen by incorporating the teaching of Rachmiel to include “disable the firmware update capability via a management mode and to enable the firmware update capability via the management mode”  The person having ordinary skill in the art would have been motivated to this modification to: allow an administrator user Associated with the user account to specify the user-specific rules for the user account (Rachmiel, par. [0006]).

Hokiyama, Ylinen and Rachmiel combination does not explicitly teach:
the management mode to prevent processing of an interrupt to disable the firmware update capability and to allow processing of the interrupt to enable the firmware update capability.

However, Polyudov (US 7,962,736 B1) in an analogous art, teaches:
the management mode to prevent processing of an interrupt to disable the firmware update capability and to allow processing of the interrupt to enable the firmware update capability (See, e.g., Polyudov, FIG. 8, col. 9 lines 40-50: “At operation 805, interrupts may be disabled, preventing their disturbing the block update at operation 806.  During operation 806, the block may be copied into firmware, or elsewhere in memory.  Also, during block update 806, interrupts may be selectively re-enabled and the keyboard selectively unlocked. (emphasis added).”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen and Rachmiel combination by incorporating the teaching of Polyudov to include “the management mode to prevent processing of an interrupt to disable the firmware update capability and to allow processing of the interrupt to enable the firmware update capability”  The person having ordinary skill in the art would have been motivated to this modification to allow a user to be able to control enabling/disabling update by interacting with an executing firmware update (Polyudov, col. 6 lines 39-53).

Claim 14:
Claim 14 is a computer readable storage medium claim corresponding to apparatus claim 2 and is rejected for similar reasons as set forth for the rejection of claim 2. 

10.	Claims 3 and 15 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen et al. (US 2017/0185786 A1), further in view of Kelly et al. (US 2016/0118121 A1; PG Pub. Date:  Apr. 28, 2016; Filed: Dec. 2, 2014; hereinafter “Kelly”)

Regarding claim 3, Hokiyama and Ylinen teaches:  The apparatus of claim 1 and communicate enable/disable firmware update capability (please see claim 1 rejection),

Hokiyama and Ylinen combination does not explicitly teach:
the processing circuitry to cause a basic input/output system (BIOS) to communicate information via a system management bus (SMBUS) or an in-band communication link to the firmware device and cause the BIOS to communicate information via the SMBUS or the in-band communication link to the firmware device.

However, Kelly (US 2016/0118121 A1) in an analogous art, teaches:
the processing circuitry to cause a basic input/output system (BIOS) to communicate information via a system management bus (SMBUS) [or an in-band communication link] to the firmware device and cause the BIOS to communicate information via the SMBUS [or the in-band communication link] to the firmware device (Examiner’s note:  Please note that the in-band communication link is not given patentable weight because it is in an alternative language.  See, e.g., Kelly, par. [0245], “OS to BIOS to NVDIMM: During normal operation, NVDIMM controller will respond to BIOS/OS interface calls via an SMBUS interface.  Some examples include DSM method(s), e.g., using ACPI calls, for getting NVDIMM health info.  BIOS has direct access to the SMBUS. [basic input/output system (BIOS) to communicate information via a system management bus (SMBUS)] (emphasis added).”). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen by incorporating the teaching of Kelly to include “basic input/output system (BIOS) to communicate information via a system management bus (SMBUS)”  The person having ordinary skill in the art would have been motivated to this modification because it provides an effective communication channel by providing BIOS which has direct access to the SMBUS (Kelly, par. [0245]).


Claim 15: 
Claim 15 is a computer readable storage medium claim corresponding to apparatus claim 3 and is rejected for similar reasons as set forth for the rejection of claim 3. 

11.	Claims 4 and 16 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen et al. (US 2017/0185786 A1), further in view of Rachmiel (US 2016/0050194 A1).

Regarding claim 4, Hokiyama and Ylinen teaches: 
The apparatus of claim 1 and enable/disable firmware update capability (please see claim 1 rejection),
Hokiyama and Ylinen combination does not explicitly teach:
the processing circuitry to enable functional capability if the access level of operation is an administrative access level and to disable certain functional capability if the access of operation is a user access level.

However, Rachmiel (US 2016/0050194 A1) in an analogous art, teaches:
the processing circuitry to enable functional capability if the access level of operation is an administrative access level and to disable the functional capability if the access of operation is a user access level (See, e.g., Rachmiel, FIG. 1, par. [0028]: “The administration interface 20 is provided by an administration module 24.  The administration interface 20 allows the administrator to place conditions or restrictions or otherwise govern the use of various features contained within the messaging application.  The messaging application may thus be referred to as the governed application.  One example would be a parent acting as the administrator and using the administration interface 20 to enable or disable specified functionality [disable the functional capability via a management mode and to enable the functional capability via the management mode] within the application installed on a child's mobile device. (emphasis added).”; and Rachmiel, FIGs. 3-8, pars. [0046]-[0049]: “…The end user, while accessing the application, may visually notice that an administrator user has decided to disable a given feature, but without the capability of modifying that decision. … FIG. 4 shows a user interface of a governed application in which all functionality or features are available and enabled.  Thus, if a user selects a Feature/Functionality 3, the application will process the request as expected as shown in FIG. 5.  The rule data may specify the conditions under which one or more of the application features are enabled or disabled. … (emphasis added).”). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen by incorporating the teaching of Rachmiel to include “the processing circuitry to enable the firmware update capability if the access level of operation is an administrative access level and to disable the firmware update capability if the access of operation is a user access level”  The person having ordinary skill in the art would have been motivated to this modification:  to allow an administrator user associated with the user account to specify the user-specific rules for the user account (Rachmiel, par. [0006]).

Claim 16:
Claim 16 is a computer readable storage medium claim corresponding to apparatus claim 4 and is rejected for similar reasons as set forth for the rejection of claim 4. 

12.	Claims 7 and 19 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Hokiyama (US 2016/0162281 A1) in view of Ylinen et al. (US 2017/0185786 A1), further in view of Herzi et al. (US 6,353,885; Date of Patent: Mar. 8, 2002; Date Filed: Jan. 26, 1999; hereinafter “Herzi”).

Regarding claim 7, Hokiyama and Ylinen teaches: 
The apparatus of claim 1 and a network interface coupled with the processing circuitry and one or more network links, and the network interface to receive the indication via the one or more network links from the pod management controller and wherein enable or disable the firmware update capability for the firmware device based on the access level of operation comprises to enable or disable the firmware update capability for the firmware device based on the indication received from the pod management controller] (please see claim 1 rejection),

Hokiyama and Ylinen combination does not explicitly teach:
[a network interface coupled with the processing circuitry and one or more network links, and the network interface to receive the indication via the one or more network links from the pod management controller] during a boot sequence of the apparatus,
[wherein to enable or disable the firmware update capability for the firmware device based on the access level of operation comprises to enable or disable the firmware update capability for the firmware device based on the indication received from the pod management controller] during the boot sequence of the apparatus.

However, Herzi (US 6353885 B1) in an analogous art, teaches:
a network interface coupled with the processing circuitry and one or more network links, and the network interface to receive the indication via the one or more network links from the pod management controller during a boot sequence of the apparatus (See, e.g., Herzi, col. 4 lines 21-31: “…a BIOS capability is provided for detecting the presence of a prescribed computer system configuration smart card in a computer system during a boot up process of the computer system.  The BIOS is allowed to use information on the smart card to override corresponding BIOS-level settings.  BIOS-level settings to be overridden may includes CMOS configuration and boot-level passwords. [receive the indication via the one or more network links from the pod management controller during a boot sequence of the apparatus]. …”),
wherein to enable or disable functional capability for the firmware device based on the access level of operation comprises to enable or disable functional  capability for the firmware device based on the indication received from the pod management controller during the boot sequence of the apparatus (See, e.g., Herzi, col. 6 lines 18-24: “Multiple levels of BIOS level setting configuration ability are also possible according to a particular computer system administration policy of a multi-user computer environment. A system administrator might possess a highest level of configuration ability smart card, whereas a non-manager computer user may possess a lowest level of configuration ability smart card [access level of operation comprises to enable or disable the firmware update capability for the firmware device].” and Herzi, col. 6 lines 53-62: “In step 56, if a valid smart card is detected, then the process proceeds to step 62. In step 62, the computer user is requested to enter the user's PIN … If the PIN is correct as determined in step 64, then the process continues with step 66. In step 66, for each BIOS level setting stored on a smart card, a respective current BIOS level setting is overridden.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Hokiyama and Ylinen by incorporating the teaching of Herzi to include “receive the indication via the one or more network links from the pod management controller and enable/disable capability during a boot sequence of the apparatus.  The modification would be obvious because one of ordinary skill in the art would be motivated to provide BIOS-level user configuration in a multi-user computer system environment during boot sequence (Herzi, col. 2 lines 3-5).

Claim 19:
Claim 19 is a computer readable storage medium claim corresponding to apparatus claim 7 and is rejected for similar reasons as set forth for the rejection of claim 7.  

13.	Claims 8-11 and 20-23 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Ylinen (US 2017/0185786 A1), in view of Herzi et al. (US 6,353,885, Date of Patent: Mar. 8, 2002, Date Filed: Jan. 26, 1999; hereinafter “Herzi”).

Regarding Claim 8, Ylinen discloses:
		An apparatus (See, e.g., Ylinen, FIG. 1: 1), comprising:
processing circuitry (See, e.g., Ylinen, FIG. 1: 1; Examiner Note (EN): Please note that one of ordinary skill in the art would readily comprehend that the central data collection apparatus 1 (FIG. 1: 1) would include processing circuitry.);
memory (See, e.g., Ylinen, FIG. 1: 1 and 10; par. [0015]: “… data storage 10 …”) storing instructions operable on the processing circuitry, the instructions, when executed, cause the processing circuitry to:
determine an access level of operation based on an indication received from a pod management controller [Examiner’s note: please note that the examiner is unable to ascertain any structure that performs these functions from applicant’s disclosure. therefore, for purposes of examination, the “pod management controller” will be interpreted as a generic off the shelf computer component/processor that provides “an indication” for determining access level to the “processing circuity” of the claimed apparatus.] (Ylinen, par. [0019] states “the user is identified based on the identity of the user equipment 16.”  The user equipment 16 corresponds to the claimed “pod management controller” since it sends an “indication” to the “processing circuitry” 1.  See Fig. 1.  (Ylinen, par. [0020], “Once the user has been identified, the data distributor 19 of the “processing circuitry” determines the access rights of the user by utilizing information maintained in the user credential storage 18. Based on the access rights a determination is carried out to identify the parts of the data and the level of access rights (no access, read, write, update etc.) regarding the identified device 12 that the user is authorized to receive, and the user is provided with access to this part of the data).		
enable configuration of one or more configuration settings for presentation on a display (See, e.g., Ylinen, par. [0021]: “… the user of the user equipment 16 is provided with the part of the data that the user is authorized to receive such that the data can be presented for the user on the display of the user equipment [for presentation on a display] in a numerical format, as a diagram or as a combination of these…; And, Ylinen, par. [0032], “… for instance. In this way the user of the user equipment 16″ may both receive data regarding the device 12″ at site 5 and additionally give control commands to this device 12″ via the central data collection apparatus 1″ in order to change settings [enable configuration of one or more configuration settings] in this device 12″, for instance.”).

But Ylinen does not explicitly teach:
determine one or more configuration settings of a plurality of configuration settings to enable for configuration based on the access level of operation, the one or more configurations settings for a basic input/output system (BIOS); and
[enable configuration of the one or more configuration settings for] the BIOS [for presentation on a display].

However, Herzi (US 6,353,885 B1) in an analogous art, teaches:
determine one or more configuration settings of a plurality of configuration settings to enable for configuration based on an access level of operation (See, Herzi, col. 6 lines 18-24: “Multiple levels of BIOS level setting configuration ability are also possible according to a particular computer system administration policy of a multi-user computer environment [determine one or more configuration settings of a plurality of configuration settings to enable for configuration]. A system administrator might possess a highest level of configuration ability smart card, whereas a non-manager computer user may possess a lowest level of configuration ability smart card [based on an access level of operation].” ) the one or more configurations settings for a basic input/output system (BIOS), and enable configuration of the one or more configuration settings for the BIOS for presentation on a display (Herzi, col. 1 lines 51-53: “BIOS level settings [the one or more configurations settings for a basic input/output system (BIOS)] can typically be modified by accessing a BIOS set-up screen on the computer system. At the BIOS set-up screen, the settings can be changed by a user.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Ylinen by incorporating the teaching of Herzi to include “determine one or more configuration settings of a plurality of configuration settings to enable for configuration based on the access level of operation, the one or more configurations settings for a basic input/output system (BIOS); and enable configuration of the one or more configuration settings for the BIOS for presentation on a display.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide BIOS-level user configuration in a multi-user computer system environment (Herzi, col. 2 lines 3-5).


Regarding claim 9, Ylinen and Herzi teaches: 
The apparatus of claim 8 (please see claim 8 rejection),

Ylinen does not appear to explicitly teach:
the access level of operation comprising one of a plurality of user access levels, and the processing circuitry to determine which of the one or more configuration settings to enable based on the one of the plurality of user access levels.

However, Herzi (US 6,353,885 B1) in the analogous art, additionally teaches:
the access level of operation comprising one of a plurality of user access levels, and the processing circuitry to determine which of the one or more configuration settings to enable based on the one of the plurality of user access levels (See, e.g., Herzi, col. 6 lines 18-24: “Multiple levels of BIOS level setting configuration ability are also possible according to a particular computer system administration policy of a multi-user computer environment [determine which of the one or more configuration settings to enable]. A system administrator might possess a highest level of configuration ability smart card, whereas a non-manager computer user may possess a lowest level of configuration ability smart card [based on the one of the plurality of user access levels].” and Herzi, col. 6 lines 53-62: “In step 56, if a valid smart card is detected, then the process proceeds to step 62. In step 62, the computer user is requested to enter the user's PIN … If the PIN is correct as determined in step 64, then the process continues with step 66. In step 66, for each BIOS level setting stored on a smart card, a respective current BIOS level setting is overridden.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Ylinen and Herzi by incorporating the additional teaching of Herzi that teaches “the access level of operation comprising one of a plurality of user access levels, and the processing circuitry to determine which of the one or more configuration settings to enable based on the one of the plurality of user access levels.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide configuration in a multi-user computer system environment (Herzi, col. 2 lines 3-5).


Regarding claim 10, Ylinen and Herzi teaches: 
The apparatus of claim 8 (please see claim 8 rejection),
Ylinen does not appear to explicitly teach:
the access level of operation comprising an administrative user access level, and the processing circuitry to determine to enable the plurality of configuration settings for configuration.

However, Herzi (US 6,353,885 B1) in the analogous art, additionally teaches:
the access level of operation comprising an administrative user access level (See, e.g., Herzi, col. 6 lines 18-24: “Multiple levels of BIOS level setting configuration ability are also possible according to a particular computer system administration policy of a multi-user computer environment. A system administrator might possess a highest level of configuration ability smart card [the access level of operation comprising an administrative user access level], whereas a non-manager computer user may possess a lowest level of configuration ability smart card.”), and the processing circuitry to determine to enable the plurality of configuration settings for configuration (Herzi, col. 6 lines 53-62: “In step 56, if a valid smart card is detected, then the process proceeds to step 62. In step 62, the computer user is requested to enter the user's PIN … If the PIN is correct as determined in step 64, then the process continues with step 66. In step 66, for each BIOS level setting stored on a smart card, a respective current BIOS level setting is overridden [determine to enable the plurality of configuration settings for configuration].”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Ylinen and Herzi by incorporating the additional teaching of Herzi that teaches “the access level of operation comprising an administrative user access level, and the processing circuitry to determine to enable the plurality of configuration settings for configuration.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide user configuration in a multi-user computer system environment (Herzi, col. 2 lines 3-5).


Regarding claim 11, Ylinen and Herzi teaches: 
The apparatus of claim 8 (please see claim 8 rejection),
And further Ylinen discloses
determine another access level of operation based on another indication received via one or more network links from the pod management controller [Examiner’s note: please note that the examiner is unable to ascertain any structure that performs these functions from applicant’s disclosure. therefore, for purposes of examination, the “pod management controller” will be interpreted as a generic off the shelf computer component/processor that provides “an indication” for determining access level to the “processing circuity” of the claimed apparatus.] (Ylinen, par. [0019] states “the user is identified based on the identity of the user equipment 16.”  The user equipment 16 corresponds to the claimed “pod management controller” since it sends an “indication” to the “processing circuitry” 1.  See Fig. 1.  (Ylinen, par. [0020], “Once the user has been identified, the data distributor 19 of the “processing circuitry” determines the access rights of the user by utilizing information maintained in the user credential storage 18. Based on the access rights a determination is carried out to identify the parts of the data and the level of access rights (no access, read, write, update etc.) regarding the identified device 12 that the user is authorized to receive, and the user is provided with access to this part of the data). 
Ylinen does not explicitly disclose 
determine another one or more configuration settings of the plurality of configuration settings to enable for configuration for the another access level of operation; enable configuration of the another one or more configuration settings
However, Herzi discloses
determine another one or more configuration settings of the plurality of configuration settings to enable for configuration for the another access level of operation (See, e.g., Herzi, col. 5 lines 27-32: “…The present embodiments thus advantageously enable computer system users to correctly reset, reconfigure, and/or customize any given computer system having a smart card BIOS level setting capability [another one or more configuration settings of the plurality of configuration settings]. Such an ability is highly useful in a multi-user computer system environment.”); and
enable configuration of the another one or more configuration settings (See, e.g., Herzi, col. 1 lines 51-53: “BIOS level settings can typically be modified by accessing a BIOS set-up screen on the computer system. At the BIOS set-up screen, the settings can be changed by a user [enable configuration of the another one or more configuration settings].  …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Ylinen by incorporating the additional teaching of Herzi that teaches “determine another one or more configuration settings of the plurality of configuration settings to enable for configuration for the another access level of operation; enable configuration of the another one or more configuration settings.” The modification would be obvious because one of ordinary skill in the art would be motivated to be able to customize configuration setting by providing user configuration in a multi-user computer system environment (Herzi, col. 2 lines 3-5).

Claims 20-23:

Claims 20-23 are computer readable storage medium claim corresponding to apparatus claims 8-11 and are rejected for similar reasons as set forth for the rejections of claims 8-11.  


14.	Claims 12 and 24 are rejected, under AIA  35 U.S.C. 103, as being un-patentable over Ylinen (US 2017/0185786 A1) and Herzi (US 6353885 B1), further in view of Khan et al. (US 9,733,980 B1; Date of Patent:  Aug. 15, 2017; Filed: Dec. 5, 2014; hereinafter “Khan”).

Regarding claim 12, Ylinen and Herzi teaches: 
The apparatus of claim 11 (please see claim 11 rejection),

Ylinen and Herzi combination does not explicitly teach:
the processing circuitry to enable configuration of the one or more configuration settings in a first virtual environment and enable configuration of the another one or more configuration settings in a second virtual environment.

However, Khan (US 9,733,980 B1) in an analogous art, teaches:
the processing circuitry to enable configuration of the one or more configuration settings in a first virtual environment and enable configuration of the another one or more configuration settings in a second virtual environment (See, e.g., Khan, col. 8 lines 48-67: “Virtual machine configuration data 412 may include any data relating to setup and/or configuration of virtual machine 410.  For example, configuration data 412 may include the number and type of peripherals connected to virtual machine 410.  Configuration data 412 may also include data relating to these peripherals.  For example, if a network interface controller is connected to virtual machine 410, configuration data 412 may include the type of network interface controller (e.g., hardware or emulated), the mode of operation of the network interface controller (e.g., bridged, NAT translation, etc.), properties of the network interface controller (e.g., the MAC address of the controller), etc. Configuration data 412 may include similar data for any number of I/O devices or other peripherals.  In addition, configuration data 412 may include other data relating to the state of the virtual machine that may not be stored in memory or on a virtual disk, such as basic input/output system (BIOS) settings.  In addition, in some embodiments, configuration data 412 may include an indication of locations and/or pages in memory associated with DMA communication with an I/O device. (emphasis added)”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to beneficially modify Ylinen and Herzi by incorporating the teaching of Khan to include “the processing circuitry to enable configuration of the one or more configuration settings in a first virtual environment and enable configuration of the another one or more configuration settings in a second virtual environment.”  The modification would be obvious because: memory associated with a virtual machine can be modified by multiple entities. (Khan, col. 1 lines 22-28).

Claim 24:
Claim 24 is a computer readable storage medium claim corresponding to apparatus claim 12 and is rejected for similar reasons as set forth for the rejection of claim 12.

Conclusion
15.	Claims 1-24 are rejected.	
THIS ACTION IS NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571) 270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571) 270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED HUDA/					
Examiner, Art Unit 2191	

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        
/SEEMA S RAO/Director, Art Unit 2100